912 So. 2d 666 (2005)
Gary J. GROB, Appellant,
v.
Edward W. BIELUCH, Sheriff of Palm Beach County, State of Florida, Appellee.
No. 4D04-1468.
District Court of Appeal of Florida, Fourth District.
October 5, 2005.
Rehearing Denied November 10, 2005.
Frank McKeown, Jr. of McKeown and Associates, P.A., West Palm Beach, for appellant.
Keith C. Tischler of Allen, Norton & Blue, P.A., Tallahassee, for appellee.
*667 PER CURIAM.
We affirm the trial court's order granting attorney's fees pursuant to section 57.105, Florida Statutes. In a detailed order, the trial court concluded that there were no justiciable issues of fact or law and that appellant had not argued for a good faith extension or modification of any law or case. The trial court did not abuse its discretion in its findings. See Fisher v. John Carter & Assocs., Inc., 864 So. 2d 493, 497 (Fla. 4th DCA 2004). We have reviewed the prior appeal as well as the record provided. We agree that appellant had neither the facts nor the law to support his claims. Instead, having knowledge of the facts, appellant continuously misapplied the law, trying to put a square peg in a round hole. As to his claim that the attorney's fees were excessive, there is no transcript of the hearing awarding attorney's fees, and this matter cannot be concluded from the order and filings themselves. In fact, the trial court actually reduced the requested fees, thus appearing to have considered the argument of appellant.
Affirmed.
WARNER, KLEIN and TAYLOR, JJ., concur.